United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Melbourne, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
William Hackney, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1583
Issued: February 21, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 1, 2016 appellant, through counsel, filed a timely appeal from a June 10, 2016
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more than
180 days have elapsed since the last merit decision dated September 5, 2014, to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R
§§ 501.2(c) and 501.3(e), the Board lacks jurisdiction to review the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.
FACTUAL HISTORY
On August 8, 2013 appellant, then a 57-year-old mail handler/equipment operator, filed a
notice of recurrence of disability (Form CA-2a) for an injury he sustained under OWCP File No.
xxxxxx058.3 He indicated that he had a seizure on July 27, 2013 and fell from his powered
industrial vehicle (PIV). Because of the nature of the July 27, 2013 employment incident,
OWCP considered the claim as a new traumatic injury.
On October 3, 2013 OWCP advised appellant that it required additional factual and
medical evidence, including a comprehensive medical report, to support his claim that he
sustained an injury on July 27, 2013. Appellant was afforded 30 days to submit the additional
evidence.
In an attending physician’s report (Form CA-20) dated August 1, 2013, received by
OWCP on December 5, 2013, Dr. Denise Taylor, an osteopath, advised that she had treated
appellant for seizures caused by intractable epilepsy, triggered by exposure to certain chemicals,
on June 12 and July 27, 2013. She reported that he was currently undergoing medical trials and
further testing. Dr. Taylor noted that appellant sustained an epileptic seizure in 1995 after
exposure to cleaning products and chemicals at work. She diagnosed focal epilepsy.
By decision dated November 7, 2013, OWCP denied appellant’s claim, finding that he
failed to provide medical evidence sufficient to establish that he sustained an injury causally
related to the accepted July 27, 2013 work incident. It found that Dr. Taylor’s report was
insufficient to establish that the diagnosed condition of focal epilepsy resulted from the July 27,
2013 employment incident. OWCP found that, while Dr. Taylor advised that appellant’s
seizures were triggered by his exposure to certain chemicals, there was no evidence that he was
exposed to any specific chemicals at the employing establishment on July 27, 2013. It further
found that Dr. Taylor noted that his first seizure occurred in 1995, after he was exposed to
cleaning products and chemicals at work.
In a February 17, 1997 report, received by OWCP on December 5, 2013, Dr. Roberto
Mixco, Board-certified in neurology, advised that appellant had experienced a seizure the prior
day. He reported that appellant was feeling shaky and confused.
In a September 24, 1998 report, received by OWCP on December 5, 2013,
Dr. Stephen H. McDonald, an osteopath, advised that appellant had complaints of seizure
disorder which he believed was related to a work injury which occurred between 1994 and 1996.
He reported that his initial complaints began in approximately early 1994. Appellant had been
working around mail bins, which were lubricated with silicone spray material containing
3
The Board notes that OWCP File No. xxxxxx058, pertaining to appellant’s previous claim, is not before the
Board on this appeal.

2

acetone, xylene, and petroleum distillates. Dr. McDonald believed that his exposure to fumes
produced by these chemical agents produced significant symptoms such as severe headaches,
nausea, shaking sensations, and dizziness, in addition to flushing of the skin and redness of his
hands, lack of coordination, slight memory loss, and eye and throat irritation.
Appellant related that in early 1995 he was evaluated for complaints of seizures and
underwent an electroencephalogram (EEG), which was abnormal and showed evidence of
epilepsy. Dr. McDonald noted that appellant had seizures which he was unable to control and
that his physician believed his seizure activity may have been related to the environmental
exposures at his workplace. He noted that after being removed from that work environment his
seizures had become relatively controlled and less frequent. Dr. McDonald opined that, because
appellant was no longer performing these workplace activities and had not been doing so since
1996, his previous medical complaints should have resolved. He advised that he could have
been predisposed to seizure disorder and that his exposure to chemical agents in his workplace
may have lowered his seizure threshold potential, causing his seizures to occur while working in
these work environments. Dr. McDonald advised that this might explain the fact that his seizure
activity appeared to be markedly improved with removal from any additional exposure to these
chemical agents.
On November 20, 2013 appellant requested an oral hearing, which was held before an
OWCP hearing representative on June 12, 2014. At the hearing, he stated that he was driving a
PIV at work on July 27, 2013 when he experienced a seizure, during which he struck his head,
left shoulder, and left hip. Appellant related that his physician told him that he began to
experience soreness in his hip and shoulder from the brunt trauma he sustained during the
July 27, 2013 employment incident. He was represented by counsel, who stated that he was
supposed to be restricted from working in an environment where he was exposed to any
chemicals or operating a PIV. Appellant asserted that management had violated these
restrictions in 2009 and essentially attributed appellant’s seizure to exceeding his work
restrictions.
In a December 12, 2013 report, received by OWCP on July 17, 2014, Dr. Gary M. Weiss,
a Board-certified neurologist, noted that he was treating appellant for toxic encephalopathy with
memory loss, seizures, headaches, other cognitive loss, depression, visual symptoms, fatigue,
and insomnia. He advised that appellant underwent a magnetic resonance imaging (MRI) scan
of the brain on November 19, 2013, which was abnormal, and a brain MRI scan on December 8,
2013, the results of which were normal. Dr. Weiss reported that appellant also underwent EEG
tests on November 19 and 25, 2013, the results of which were normal.
In an April 1, 2014 report, Dr. Weiss advised that he continued to treat appellant for his
diagnosed conditions and essentially reiterated his previous findings and conclusions. He noted
that he also had complaints of spinal pain, left hip pain, and left shoulder pain. Dr. Weiss
reported that appellant had fallen a lot lately due to his symptoms and that he seemed to fall
mainly on his left side.
In a May 2, 2014 report, Dr. Weiss essentially reiterated his previous findings and
conclusions and advised that appellant had bone spurs on his left hip and left shoulder due to the
constant falls caused by his seizures. Appellant also reported intermittent cervical pain radiating

3

to the left upper extremity, with numbness and tingling in his fingers, intermittent thoracic pain
with no radiation, and constant lumbar pain with radiation to the bilateral hips, buttocks, and
lower extremities. Dr. Weiss indicated that appellant had numbness and tingling in his feet and
toes.
In a July 8, 2014 report, Dr. Weiss advised that appellant had a history of seizure disorder
due to encephalopathy. He noted that an employing establishment physician had informed
appellant that his seizures were due to blunt trauma. Appellant reported that his seizures were
currently under control with medication. Dr. Weiss advised that appellant underwent a left hip
MRI scan on May 28, 2014, which showed mild degeneration and changes of the bilateral hips.
He also underwent a left shoulder MRI scan on June 20, 2014, which showed mild
acromioclavicular osteoarthritis. Dr. Weiss noted neck pain with herniated nucleus pulposus at
C5-6 and C6-7, thoracic spine pain at T6-7 and lumbar pain with herniated nucleus pulposus at
L3-5.
In a statement dated July 8, 2014, appellant’s immediate supervisor, J.B., advised that he
never mentioned having any work limitations during the two years he worked for him, although
he did speak to him regarding a previous workers’ compensation case related to seizures caused
by exposure to chemicals. J.B related that appellant stated that he was still having seizures, but
that they were manageable through medication. He asserted that appellant told him many times
that he could file a recurrence claim if he felt that there was something in the building that was
causing him to have seizures again. Appellant, however, told J.B. that he was having them at
home so he did not know how the work environment could have caused them.
J.B. further advised that, if appellant had produced documentation indicating that he
could not drive or be near chemicals, then he would not have driven or been near chemicals. He
stated, however, that appellant had never produced such documentation. J.B. noted that when
appellant fell off a tow motor on July 27, 2013 he went to the emergency room, but was not
injured in the fall.
By decision dated September 5, 2014, an OWCP hearing representative affirmed the
November 7, 2013 decision. He found that appellant failed to submit medical evidence sufficient
to support a causal relationship between any diagnosed medical condition and the July 27, 2013
work incident.
On February 10, 2016 appellant, through counsel, requested reconsideration. Counsel
asserted that neither he nor appellant had received the employing establishment’s July 8, 2014
statement responding to the June 12, 2014 hearing transcript. He argued that this prevented
appellant from being able to submit a rebuttal to the employing establishment’s statement.
Counsel argued that OWCP’s hearing representative erred by failing to address this omission and
by failing to address the issue. He further argued that he did not have a copy of the September 5,
2014 decision or any other document in appellant’s file because “a representative” of DOL’s
Office of the Inspector General and the Postal Inspection Service took every file from “the
representative’s” office on October 2, 2014. Lastly, counsel contended that Dr. Weiss’
October 8, 2015 report was sufficient to establish that appellant’s left shoulder and bilateral hip
injuries were causally related to his fall from a PIV on July 27, 2013.

4

In an October 8, 2015 report, received by OWCP on February 10, 2016, Dr. Weiss
advised that the MRI scans appellant underwent on June 20 and May 28, 2014, in addition to xrays, showed that pain and soreness to the hips and shoulder resulted from blunt trauma, which
occurred during the July 27, 2013 fall at work due to a seizure. He reiterated his diagnoses of
toxic encephalopathy with memory loss, seizures, headaches, other cognitive loss, depression,
visual symptoms, fatigue, and seizure disorder due to encephalopathy.
By decision dated June 10, 2016, OWCP denied appellant’s request for reconsideration
without a merit review, finding the request as or untimely filed and failed to demonstrate clear
evidence of error.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.4 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.5 One such limitation is that the application for
reconsideration must be received by OWCP within one year of the date of the decision for which
review is sought.6 When a request for reconsideration is untimely, OWCP will undertake a
limited review to determine whether the application demonstrates clear evidence of error on the
part of OWCP in its most recent merit decision.7
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP. The evidence must be positive, precise, and explicit
and must manifest on its face that OWCP committed an error. Evidence that does not
raise a substantial question concerning the correctness of OWCP’s decision is insufficient
to demonstrate clear evidence of error. It is not enough to merely show that the evidence could
be construed so as to produce a contrary conclusion. This entails a limited review by
OWCP of how the evidence submitted with the reconsideration request bears on the evidence
previously of record and whether the new evidence demonstrates clear error on the part of
OWCP. To demonstrate clear evidence of error, the evidence submitted must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and
raise a substantial question as to the correctness of OWCP’s decision.8

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
4

5

20 C.F.R. § 10.607 (2012).

6

Id. at § 10.607(a). The one-year period begins on the date of the original decision, and an application for
reconsideration must be received by OWCP within one year of OWCP’s decision for which review is sought for
merit decisions issued on or after August 29, 2011. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (October 2011). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the “received date” in the Integrated Federal Employees’ Compensation
System (iFECS). Id. at Chapter 2.1602.4b.
7

Id. at § 10.607(b).

8

Robert G. Burns, 57 ECAB 657 (2006).

5

OWCP procedures note that the term “clear evidence of error” is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear
evidence of error.9 The Board makes an independent determination of whether a claimant has
demonstrated clear evidence of error on the part of OWCP.10
ANALYSIS
OWCP received appellant’s request for reconsideration on February 10, 2016, which was
more than one year after the September 5, 2014 merit decision. Counsel claimed that he had not
received the employing establishment’s July 8, 2014 statement responding to the June 12, 2014
hearing transcript.11 He also asserted, as he did in his appeal to the Board, that neither he nor
appellant received a copy of the September 5, 2014 decision. The record indicates that OWCP
mailed the decision to his last known address, which has remained unchanged since he filed his
claim in August 2013. In the absence of evidence to the contrary, it is presumed that a notice
mailed in the ordinary course of business was received in due course by the intended recipient.12
This presumption is commonly referred to as the “mailbox rule.”13 It arises when the record
reflects that the notice was properly addressed and duly mailed.14 It is, therefore, presumed that
appellant received the employing establishment’s July 8, 2014 statement and the September 5,
2014 decision in due course. As such, the Board finds that the request for reconsideration
OWCP received on February 10, 2016 was untimely filed.15

9

J.S., Docket No. 16-1240 (issued December 1, 2016); Federal (FECA) Procedure Manual, supra note 6 at
Chapter 2.1602.5(a) (February 2016).
10

See D.S., Docket No. 17-0407 (issued May 24, 2017).

11

R.W., Docket No. 06-2000 (issued February 22, 2007) (appellant alleged that he was denied due process when
he was not served with a copy of the employing establishment’s comments following the hearing. While correct that
OWCP is required to furnish a copy of any comments made by the employing establishment to the employee and
allot him an additional 20 days to comment under 20 CFR § 10.617(e), the Board notes that this is harmless error.
In addressing violations of procedural due process under FECA, the Board has held that the opportunity for a
hearing or reconsideration by OWCP, together with the Board’s review on appeal, constitutes meaningful post
deprivation processes whereby the government can address procedural errors. See Lan Thi Do, 46 ECAB
366 (1994).
12

Kenneth E. Harris, 54 ECAB 502, 505 (2003).

13

Id.

14

Id.

15

The Board further finds that counsel’s argument that he lacked a copy of the September 5, 2014 decision or any
other document in appellant’s file because “a representative” of DOL’s Office of the Inspector General and the
Postal Inspection Service took his files on October 2, 2014, does not excuse the failure to timely request
reconsideration. Counsel had ample time to request a copy of the September 5, 2014 decision of OWCP’s hearing
representative and one year in which to file a timely request for reconsideration.

6

Because appellant’s request for reconsideration was untimely filed, he must demonstrate
“clear evidence of error” on the part of OWCP in denying his traumatic injury claim.16 As noted,
OWCP denied the claim because he failed to submit medical evidence sufficient to establish that
he sustained an injury causally related to the accepted July 27, 2013 work incident. With his
request for reconsideration, appellant submitted the October 8, 2015 report from Dr. Weiss, who
reiterated his previously reported diagnoses and opined that the MRI scans appellant underwent
on June 20 and May 28, 2014 and x-rays of record showed that pain and soreness to the hips and
shoulder resulted from blunt trauma which occurred during the July 27, 2013 fall at work due to
a seizure. This report did not present medical evidence which explained how appellant’s
diagnosed conditions were caused or aggravated by the July 27, 2013 work incident. It is of
limited probative value as it did not provide a reasoned medical opinion on the relevant issue;
i.e., whether appellant met his burden to establish an injury causally related to the accepted
July 27, 2013 employment incident.
The term clear evidence of error is intended to represent a difficult standard.17 Even a
detailed, well-rationalized medical report, which would have created a conflict in medical
opinion requiring further development if submitted prior to issuance of the denial decision, is
insufficient to demonstrate clear evidence of error.18 It is not enough to show that evidence
could be construed so as to produce a contrary conclusion.19 Instead, the evidence must shift the
weight in appellant’s favor.20
Appellant did not submit medical evidence sufficient to prima facie shift the weight of
the evidence in favor of the claimant and raise a substantial question as to the correctness of
OWCP’s decision. Consequently, the Board finds that he has failed to demonstrate clear
evidence of error on the part of OWCP such that it abused its discretion in denying merit review.
CONCLUSION
The Board finds that OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to demonstrate clear evidence of error.

16

20 C.F.R. § 10.607(b); see Leona N. Travis, 43 ECAB 227 (1991). It is not enough to merely show that the
evidence could be construed to produce a contrary conclusion. Id. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear evidence of error. See
Jesus D. Sanchez, 41 ECAB 964 (1990). The evidence submitted must not only be of sufficient probative value to
create a conflict in medical opinion or establish a clear procedural error, but must be of sufficient probative value to
prima facie shift the weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of OWCP’s decision. Thankamma Mathews, 44 ECAB 765, 770 (1993).
17

D.B., Docket No. 16-1405 (issued January 9, 2017).

18

Id.

19

Leona N. Travis, supra note 16.

20

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the June 10, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 21, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

